United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-3337
                                     ___________

Tony Umekwe, also known as                *
Anthony Umekwe,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Baptist Allied Health,                    *
                                          *     [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                          Submitted: May 22, 2002
                              Filed: June 4, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Tony Umekwe appeals from the district court’s1 dismissal of his complaint
under Federal Rule of Civil Procedure 41(b) after he failed to appear at trial. We
conclude that the district court did not abuse its discretion in dismissing the case upon
determining that Umekwe did not explain adequately why he was unable to arrive in
the courtroom at the scheduled time. See Wright v. Sargent, 869 F.2d 1175, 1175-77
(8th Cir. 1989) (per curiam).

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-